Title: To Thomas Jefferson from Jonathan Williams, 18 July 1808
From: Williams, Jonathan
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York July 18. 1808.
                  
                  I beg leave to lay before you a proof Impression of the Diploma of the Society under your Patronage, which I hope will be considered as a favourable test for the estimation of American skill in the fine arts.
                  The one belonging to you as a Member will be forwarded when the signatures of the proper Officers, who are at a distance from each other, can be obtained 
                  I have the honor to be with the greatest Respect Your devoted Servant
                  
                     Jona Williams 
                     
                     Pres: US MPS
                  
               